Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 6/26/20.  As directed by the amendment: claims 3-4 have been amended, claims 6-19 have been added, and no claims have been cancelled.  As such, claims 1-19 are pending in the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the language “thus further reducing changes of spoiling the nasal filter” (pg. 12 ln. 31-32, emphasis added) is objected to for a typographical error; Examiner suggests amending to read –thus further reducing the chances of spoiling the nasal filter--.  
Appropriate correction is required.

Claim Objections
Claims 7-9, 16, and 18-19 are objected to because of the following informalities:  
Regarding claim 7, the language “The nanofiber based filter as claimed in claim 1” (line 1) is objected to as claim 1 sets forth “A nasal filter comprising:” (claim 1 line 1); Examiner suggests amending to read –The nasal filter as claimed in claim 1--.  
Regarding claim 8, the language “The nanofiber based filter as claimed in claim 1” (line 1) is objected to as claim 1 sets forth “A nasal filter comprising:” (claim 1 line 1); Examiner suggests amending to read –The nasal filter as claimed in claim 1--.  
Regarding claim 9, the language “The nanofiber based filter as claimed in claim 1” (line 1) is objected to as claim 1 sets forth “A nasal filter comprising:” (claim 1 line 1); Examiner suggests amending to read –The nasal filter as claimed in claim 1--.  
Regarding claim 16, the language “the nanofiber material” (line 1) is objected to as the term lacks antecedent basis; however, one of ordinary skill in the art would recognize that “a filter made of nanofiber” (claim 1 line 4) would inherently include nanofiber material.  Examiner suggests amending the language in claim 16 to read –the nanofiber--.
Regarding claim 18, the language “the nanofiber based nasal filter is” (line 1) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the nasal filter is--.
Regarding claim 19, the language “the nanofiber based nasal filter has” (line 1) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the nasal filter has--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 9, 10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the language “the flap” (line 3) is unclear as claim 1 sets forth plural flaps with the language “a flap (3) extending from the peripheral portion of each filter media” (claim 1 line 7, emphasis added) and it is not known if the language in claim 3 line 3 is intending to refer to a particular one, or both of the flaps.  Examiner suggests amending to read –each flap—when referring to both flaps.
Regarding claim 6, the language “the filter” (line 1) is unclear as claim 1 section i) sets forth plural filters as it sets forth that each of the first and second filter media each includes a filter and the language in claim 6 is not clear if this is referring to a particular one or both of the filters.  Examiner suggests amending to read –each filter—when referring to both filters.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the language “the filter” (line 1) is unclear as claim 1 section i) sets forth plural filters as it sets forth that each of the first and second filter media each includes a filter and the language in claim 9 is not clear if this is referring to a particular one or both of the filters.  Examiner suggests amending to read –each filter—when referring to both filters.
Claim 15 recites the limitation "the filter layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the base material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2008/0099021) in view of Wan (2017/0216634) and Dolezal et al. (2008/0023007).
Regarding claim 1, Moore shows a nasal filter device (see Fig. 1-10 and abstract for example) which includes first and second filter media each including a filter adapted to substantially cover a nostril (see Fig. 1, 5, 8, and 10B for example, see also para. 0035; filter media 10, one for each nostril, including filter 12 layer); a peripheral portion surrounding the filter and configured to adhere to a periphery of the nostril and hold the filter over the nostril (see Fig. 5 and 8-10, peripheral portion 14, see para. 0035, see also para. 0037 which discloses adhesive 16 for adhering the filter media/filter to the periphery of the nostril to hold filter layer over the nostril), the peripheral portion provided with a layer of adhesive for adhering the nasal filter over a nose (see Fig. 2 and 8-10, layer of adhesive 16, see para. 0037).  Moore is silent as to the filter each being made of a nanofiber; however, Wan teaches a similar filter device which uses nanofibers as the filtration layer (see Wan para. 0005, 0007, and 0021).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Moore device’s filters to be nanofiber filters, as taught by Wan, in order to provide a high efficiency filtration while still maintaining high permeability (see Wan para. 0007).  The now modified Moore device is silent as to the peripheral portion including a bridge connecting the first and second filter media and configured for abutting the columella of the nose and a flap extending from the peripheral portions of each filter media and configured to adhere to an ala of nose to hold the filter with the nose; however, Dolezal teaches a similar filter device including these features (see Dolezal Fig. 12-14 and para. 0069, flaps 120, adhesive 122 and 124; bridge 116 Fig. 12, bridge 92 Fig. 9-10 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Moore device’s filter media to include a flap, and to include a bridge connecting the first and second filter media, as taught by Dolezal, in order to provide additional adhesive locations for securely connecting the filter system to the wearer.
Regarding claim 2, the modified Moore device includes a packaging paper adhered to the peripheral portion of the nasal filter for packaging of the nasal filter (see Moore Fig. 2 and 5, para. 0037-0038, packaging paper 18).
Regarding claim 3, the modified Moore device includes a release paper adhered to the flap and configured to be held by a user for applying the nasal filter on the nose (see Moore Fig. 2 and 5, para. 0037-0038, release paper 18).
Regarding claim 10, the modified Moore device is such that the release paper for the flap is positioned between the flap and the release paper for the nasal filter (see Moore Fig. 2 and 5 showing the release paper 18, modified in view of Fig. 12 of Dolezal showing flaps 120).
Regarding claim 4, the modified Moore device’s width of the bridge is lesser than half the width of the nasal filter (see Dolezal Fig. 9-10 showing width of bridge 92 lesser than half width of the nasal filter).
Regarding claim 5, the modified Moore device is such that each of the first and second filter media are held by the adhesive layer of the peripheral portion (see Moore Fig. 2, 8-10, para. 0037 which discloses adhesive layer 16 of the peripheral portion 14 holding the filter media 12).
Regarding claim 6, the modified Moore device’s filter is held by the adhesive layer on the peripheral portion (see Moore Fig. 2, 8-10, para. 0037 which discloses adhesive layer 16 of the peripheral portion 14 holding the filter 12).
Regarding claim 7, the modified Moore device is silent as to the length of the bridge explicitly being preferably 4 mm; however, one of ordinary skill in the art would have found the length of the bridge being preferably 4 mm to be an obvious matter of design choice and would expect the modified Moore device to function equally as well with such a bridge length.
Regarding claim 8, the modified Moore device’s first and second filter media are slotted nose shaped (see Moore Fig. 10B for example).
Regarding claim 9, the modified Moore device’s periphery of the filter includes an ala portion and a columella portion, the ala portion inclined at an angle with respect to the columella portion (see Moore Fig. 10B showing ala portion corresponding to wearer’s ala, angled with respect to a columella portion shown corresponding to the columella of the wearer).  The modified Moore device is silent as to the angle being 30 degrees; however, one of ordinary skill in the art would have found the angle between the ala and columella portions being 30 degrees to be an obvious matter of design choice and would expect the modified Moore device to function equally as well with such an angle and would modify to include such to fit a particular wearer.
Regarding claim 11, the modified Moore device’s adhesive is a medical grade adhesive (see Moore para. 0045-0046).
Regarding claims 12-13, the modified Moore device’s peripheral portion/bridge portion is made of a transparent material (see Moore para. 0036 and 0041, see Wan para. 0013).
Regarding claim 15, the modified Moore device’s filter layer is made up of a nanofiber material (see Wan para. 0005, 0007, and 0021).
Regarding claim 16, the modified Moore device’s nanofiber material may be electrospunned onto a base material (see Wan para. 0005, 0007, and 0021, note the claims do not positively recite that the material is electrospun onto a base material).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Wan, and Dolezal as applied to claim 1 above, and further in view of Doshi et al. (8,020,700).
Regarding claim 14, the modified Moore device is silent as to the peripheral portion explicitly being made of polyurethane; however, Doshi teaches a similar device including a peripheral frame portion which is made of polyurethane (see Doshi col. 10 ln. 42-53, col. 13 ln. 35-38).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Moore device’s peripheral portion to be made of polyurethane, as taught by Doshi, as this would have been obvious substitution of one known element/material for another.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Wan, and Dolezal as applied to claim 1 above, and further in view of Seo et al. (2018/0117370).
Note: this is an alternative rejection based on the interpretation that electrospinning onto a base material is required by the claim.
Regarding claim 16, the modified Moore device is silent as to the nanofiber material being electrospun onto a base material; however, Seo teaches a similar type of nanofiber filter device which includes nanofibers electrospun onto a base material (see Seo para. 0078, 0083, and 0105).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Moore device to produce the nanofiber filters by electrospinning onto a base material, as taught by Seo, as this is a well-known method of manufacturing such a device and would have been obvious substitution of one know manufacturing method for another.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Wan, and Dolezal as applied to claim 1 above, and further in view of Leung et al. (2010/0307119).
Regarding claim 17, the modified Moore device is silent as to the base material being a porous and non-woven material; however, Leung teaches a similar nasal filter device which includes a base material that is porous and non-woven material (see Leung para. 0049).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Moore device’s base material to be a porous and non-woven material, as taught by Leung, as this is a well-known type of base material and would have been obvious substitution of one known element for another.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Wan, and Dolezal as applied to claim 1 above, and further in view of Maddock (2014/0123982).
Regarding claim 18, the modified Moore device is silent as to the nanofiber based nasal filter explicitly being bio-degradable and bio-disposable; however, Maddock teaches a similar nasal filter device whose filter are bio-degradable and bio-disposable (see Maddock para. 0037).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Moore device to be bio-degradable and bio-disposable, as taught by Maddock, in order to provide easier disposal of such a filter device.
Regarding claim 19, the modified Moore device is silent as to the filter having an additional pocket/cavity for an adsorbent; however, Maddock teaches a similar nasal filter device including a pocket/cavity for an adsorbent (see Maddock Fig. 1, pocket/cavity defined by elements 30 and 35 which is capable of receiving an adsorbent).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Moore device to include a pocket/cavity, as taught by Maddock, in order to provide the ability to easily replace used filter elements to provide a degree of reusability to the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Loeser et al. (2009/0194107), Pierce et al. (2009/0050144), Bertrand (5,392,773), Chien (2004/0089303), and Bertrand (2004/0194784) are all directed towards nasal filter systems similar to that of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785